          Case 1:21-cv-03027-LGS Document 8 Filed 04/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 )
Actava TV, Inc.,                                                 )
                                                                 ) Index No.: 21-cv-03027
                                      Plaintiff,                 )
                                                                 )
               -against-                                         )
                                                                 )
                                                                 ) NOTICE OF APPEARANCE
Matvil Corporation d/b/a/ eTVnet,                                )
                                                                 )
                                      Defendant.                 )
                                                                 )

To the Clerk of the Court:

       Please enter the appearance of Michael Rosenberg, attorney at the law firm of Moses &

Singer, LLP, as counsel for the Plaintiff.

       I certify that I am admitted to practice in this Court.



                                                      Respectfully submitted,

                                                      /s/ Michael Rosenberg_________________
                                                      Michael Rosenberg, Esq.
Dated: New York, NY
       April 30, 2021
                                                      MOSES & SINGER LLP
                                                      The Chrysler Building
                                                      405 Lexington Avenue
                                                      New York, New York 10174-1299
                                                      Telephone: (212) 554-7879
                                                      E-mail:    mrosenberg@mosessinger.com

                                                      Attorney for Plaintiff
